Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 24 May 2022. Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18-20 are pending and have been considered as follows. Claims 2, 5, 8, 11, 14 and 17 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Raczkowski on 13 July 2022.
The application has been amended as follows: 
Claims should be amended as follows-
AMENDED CLAIMS

1.  (Currently amended) A method for generating information, comprising performing, by a server computer:
receiving, over a wide area network from terminal devices, positioning request information related to one or more network access points to which the terminal devices connect, the position request information comprising signal strengths of the one or more network access points;
determining, according to the received positioning request information, visiting information for a target area of interest that includes the one or more network access points, the visiting information comprising location information of at least one visiting point;
determining, according to the location information of the at least one visiting point, a visiting point distribution map comprising the at least one visiting point;
performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid, wherein each 
generating, based on the first grid map, outline information for the target area of interest, wherein generating, based on the first grid map, the outline information for the target area of interest comprises:
    removing each first grid from the at least one grid of the first grid map, wherein the each first grid is an isolated grid which is not adjacent to any one of second grids of the at least one grid, each of the second grids is adjacent to another second grid, and a number of the second grids is greater than a number of the first grids; and a distance between the each [[a]] first grid and any one of the second grids is greater than grids of the second grids;
determining the second grids as a second grid map;
determining, from the second grid map, a grid as a boundary grid, and generating, according to location information of the boundary grid, the outline information for the target area of interest;
    inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being used to represent a corresponding relationship between a grid map and the boundary pixel point information; and
generating, further according to the 

2.  (Cancelled)

3.  (Currently amended) The method according to claim 1, wherein the second grid map comprises road location information, and determining, from the second grid map, [[a]] the grid as [[a]] the boundary grid comprises:
determining, from the second grid map, the grid as the boundary grid, according to the road location information and the location information of the boundary grid.

4.  (Currently amended) The method according to claim 1, wherein 
generating, based on the first grid map, the outline information for the target area of interest further comprises: 
for the each grid of the at least one grid of the first grid map, determining whether a number of visiting points included in [[a second]] the grid is smaller than a preset number threshold; and in response to determining the number of the visiting points included in the preset number threshold, removing the 

5.  (Cancelled)

6.  (Previously presented) The method according to claim 1, wherein the pre-established generation model is trained and obtained by:
acquiring a set of training samples, a training sample comprising the grid map and the boundary pixel point information corresponding to the grid map; and
using the grid map of the training sample in the set of training samples as an input, and using the boundary pixel point information corresponding to the inputted grid map as an expected output, to train and obtain the pre-established generation model.

7.  (Currently amended) An apparatus for generating information, comprising:
at least one processor; and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving, over a wide area network from terminal devices, positioning request information related to one or more network access points to which the terminal devices connect, the position request information comprising signal strengths of the one or more network access points;
determining, according to the received positioning request information, visiting information for a target area of interest that includes the one or more network access points, the visiting information comprising location information of at least one visiting point;
determining, according to the location information of the at least one visiting point, a visiting point distribution map comprising the at least one visiting point;
performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid, wherein each 
generating, based on the first grid map, outline information for the target area of interest, wherein generating, based on the first grid map, the outline information for the target area of interest comprises:
     removing each first grid from the at least one grid of the first grid map, wherein the each first grid is an isolated grid which is not adjacent to any one of second grids of the at least one grid, each of the second grids is adjacent to another second grid, and a number of the second grids is greater than a number of the first grids; and a distance between the each [[a]] first grid and any one of the second grids is greater than grids of the second grids;
     determining the second grids as a second grid map;
     determining, from the second grid map, a grid as a boundary grid, and generating, according to location information of the boundary grid, the outline information for the target area of interest;
     inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being used to represent a corresponding relationship between a grid map and the boundary pixel point information; and
     generating, further according to the 

8.  (Cancelled)

9.  (Currently amended) The apparatus according to claim 7, wherein the second grid map comprises road location information, and determining, from the second grid map, [[a]] the grid as [[a]] the boundary grid comprises:
determining, from the second grid map, the grid as the boundary grid, according to the road location information and the location information of the boundary grid.

10.  (Currently amended) The apparatus according to claim 7, wherein 
generating, based on the first grid map, the outline information for the target area of interest further comprises: 
for the each grid of the at least one grid of the first grid map, determining whether a number of visiting points included in [[a second]] the grid is smaller than a preset number threshold; and in response to determining the number of the visiting points included in the preset number threshold, removing the 

11.  (Cancelled)

12.  (Previously presented) The apparatus according to claim 7, wherein the pre-established generation model is trained and obtained by:
acquiring a set of training samples, a training sample comprising the grid map and the boundary pixel point information corresponding to the grid map; and
using the grid map of the training sample in the set of training samples as an input, and using the boundary pixel point information corresponding to the inputted grid map as an expected output, to train and obtain the pre-established generation model.

13.  (Currently amended) A non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
receiving, over a wide area network from terminal devices, positioning request information related to one or more network access points to which the terminal devices connect, the position request information comprising signal strengths of the one or more network access points;
determining, according to the received positioning request information, visiting information for a target area of interest that includes the one or more network access points, the visiting information comprising location information of at least one visiting point;
determining, according to the location information of the at least one visiting point, a visiting point distribution map comprising the at least one visiting point;
performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid, wherein each 
generating, based on the first grid map, outline information for the target area of interest, wherein generating, based on the first grid map, the outline information for the target area of interest comprises:
     removing each first grid from the at least one grid of the first grid map, wherein the each first grid is an isolated grid which is not adjacent to any one of second grids of the at least one grid, each of the second grids is adjacent to another second grid, and a number of the second grids is greater than a number of the first grids; and a distance between the each [[a]] first grid and any one of the second grids is greater than grids of the second grids;
    determining the second grids as a second grid map;
    determining, from the second grid map, a grid as a boundary grid, and generating, according to location information of the boundary grid, the outline information for the target area of interest;
    inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being used to represent a corresponding relationship between a grid map and the boundary pixel point information; and
    generating, further according to the 

14.  (Cancelled)

15.  (Currently amended) The non-transitory computer readable medium according to claim 13, wherein the second grid map comprises road location information, and determining, from the second grid map, [[a]] the grid as [[a]] the boundary grid comprises:
determining, from the second grid map, the grid as the boundary grid, according to the road location information and the location information of the boundary grid.

16.  (Currently amended) The non-transitory computer readable medium according to claim 13, wherein 
generating, based on the first grid map, the outline information for the target area of interest further comprises: 
for the each grid of the at least one grid of the first grid map, determining whether a number of visiting points included in [[a second]] the grid is smaller than a preset number threshold; and in response to determining the number of the visiting points included in the preset number threshold, removing the 

17.  (Cancelled)

18.  (Previously presented) The non-transitory computer readable medium according to claim 13, wherein the pre-established generation model is trained and obtained by:
acquiring a set of training samples, a training sample comprising the grid map and the boundary pixel point information corresponding to the grid map; and
using the grid map of the training sample in the set of training samples as an input, and using the boundary pixel point information corresponding to the inputted grid map as an expected output, to train and obtain the pre-established generation model.

19. 	(Currently amended) The method of claim 1, wherein the positioning request information further includes at least one of:  s, and information relating to a local network with which the terminal devices are  [[is]] connected.

20. 	(Previously presented) The method of claim 1, wherein determining, according to the received positioning request information, the visiting information for the target area of interest comprises: 
generating a plurality of first pieces of positioning data according to the received positioning request information sent by the terminal devices; select a plurality of second pieces of positioning data in a predetermined geographic area from the plurality of first pieces of positioning data as target pieces of positioning data, wherein the predetermined geographic area comprises the target area of interest; for each target piece of positioning data, predict an area of interest visited by a user of a target terminal device corresponding to the target piece of positioning data; and in response to determining that the predicted area of interest is the target area of interest, using the target piece of positioning data to generate the visiting information for the target area of interest, wherein the target terminal device corresponding to the target piece of positioning data is a terminal device sending the target piece of positioning data in the terminal devices.


Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18-20 are pending and allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Petersen (US20100198814A1) teaches systems and methods are provided for filtering and/or creating Points-of-Interest (POIs). In one embodiment, a list of POIs is obtained and then filtered based on crowd data related to the list of POIs to provide a filtered list of POIs. In another embodiment, one or more crowd-sourced POIs are created based on one or more crowds relevant to a corresponding bounding region for POI creation.
Further, Israni (US7197500B1) teaches an improved method and system for storage of data that represent geographic features in a region. The data are organized into parcels each of which contains data that represent those geographic features that are located within a separate one of a plurality of rectangular areas into the region is divided. The method identifies linearly extending features that extend across multiple rectangular areas so that data representing the linearly extending feature can be included in each parcel that contains data that represents a rectangular area in which the linearly extending feature extends at least in part.
Still further, Edge (US20150133167A1) teaches aligning heat map information more efficiently to an actual geometry of an area of interest. A sequence is generated corresponding to consecutive runs of included and/or excluded grid points. The sequence is provided to a device in addition to heat map information corresponding to a number of grid points. The provided heat map information may be compressed and/or may be assigned to grid points in a reoriented area overlaying the area of interest. The device uses the sequence to map the heat map information to grid points in an area. In one technique, information corresponding to inaccessible locations are excluded from the heat map.
Still further, Saha (US20200134827A1) teaches a method for real-time semantic image segmentation using a monocular event-based sensor includes capturing a scene using a red, green, blue (RGB) sensor to obtain a plurality of RGB frames and an event sensor to obtain event data corresponding to each of the plurality of RGB frames, performing object labeling for objects in a first RGB frame among the plurality of RGB frames by identifying one or more object classes, obtaining an event velocity of the scene by fusing the event data corresponding to the first RGB frame and at least one subsequent RGB frame among the plurality of RGB frames, determining whether the event velocity is greater than a predefined threshold, and performing object labeling for objects in the at least one subsequent RGB frame based on the determination.

In regards to independent claims 1, 7 and 13; Peterson, Israni, Edge and Saha taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid, wherein each grid of the at least one grid of the first grid map includes the at least one visiting point; and
generating, based on the first grid map, outline information for the target area of interest, wherein generating, based on the first grid map, the outline information for the target area of interest comprises:
    removing each first grid from the at least one grid of the first grid map, wherein the each first grid is an isolated grid which is not adjacent to any one of second grids of the at least one grid, each of the second grids is adjacent to another second grid, and a number of the second grids is greater than a number of the first grids; and a distance between the each first grid and any one of the second grids is greater than a distance between any two grids of the second grids;
determining the second grids as a second grid map;
determining, from the second grid map, a grid as a boundary grid, and generating, according to location information of the boundary grid, the outline information for the target area of interest;
    inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being used to represent a corresponding relationship between a grid map and the boundary pixel point information; and
generating, further according to the boundary pixel point information, the outline information for the target area of interest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667